Huston, J.,
dissenting. — In 2 Burrows 720, on an application to show cause against an information which had been moved, Lord Mansfield says, “ If the prosecutor had proceeded in the method which he had a strict and legal right to proceed in, namely, by way of indictment, and if such indictment had been actually found, yet the Attorney General would (on application made to him) ha\ e granted a nolle prosequi upon such indictment in case it appeared to him that the prosecution was determined to carry on a civil suit at the same time.” In Chitty’s Criminal Law we find the practice to be for the Attorney General, on application to him, to cite the parties before him, and to compel the prosecutor (except in very atrocious cases) to make his election. We have no such practice. I am not aware that any Attorney General has ever acted under such authority, nor that he could do so. This was well known to those who drew our Act of Assembly of the 16th June 1836, sections 26 and 27, which left this discretion with no one.
The reason for the established practice is given in the case cited 2 Burrows 720, that the criminal proceeding will oblige the defendant to discover the matter of his defence and evidence, which would be giving the prosecutor an unfair and unreasonable advantage over the defendant in the civil action. The Legislature (and the Law was drawn by gentlemen of great legal ability and personal respectability), provided in plain and perspicuous terms that in this State no prosecutor shall proceed in a criminal and civil proceeding, for any offence described in this Act, and this for the reason above given, as well as many others which will occur to every one who reflects on the subject. I am not for granting impunity to libellers or printers, but as the law has forbidden their punishment in any other than one of two modes, and leaves to the person aggrieved his choice of the modes, I consider myself bound by the law; and that no person can proceed in this State in both a criminal and civil court for the offence specified in the Act cited. Of course I would say, as the civil suit was commenced in April and the indictment sent to the Grand Jury at the Sessions of the following June, that the defendant was not bound to plead to it otherwise than he did, and that he cannot be tried or sentenced on this indictment, unless the civil suit be discontinued.
Something was said about the word “ or” being construed to mean “ and” in certain cases. It has been properly so construed when found in a will: — a devise to one and his heirs or issue, but if he die “ under age or without issue,” then a devise over. Here the devisee may have lawful issue and yet die under age, and to *85effect the plain intention of the testator to provide for the issue, it must mean “ under age and without issuebut no case was cited where a devise in the alternative of one thing or another gave both. But in a penal law no liberty of construction is allowed; no authority for so doing was cited, nor can any be found, as I believe.
Writ of error quashed and record remitted.